DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
Claims 1-10 are allowed.
The following is an examiner’s statement of reasons for allowance: Prior art fails to teach nor suggest the limitations of claims 1 and 6 (respectively) in combination as recited therein.
More specifically, prior art fails to teach nor suggest a NOR circuit, comprising: a regular PMOS transistor and an always-on PMOS transistor connected in series to form a pull-up network (PUN); and a regular NMOS transistor and an always-off NMOS transistor connected in parallel to form a pull-down network (PDN), wherein the PUN and PDN are connected in series; wherein the always-on PMOS transistor comprises  a layer of third dopants at a third carrier concentration arranged inside the active region, wherein the third carrier concentration of the third dopants is higher than the first carrier concentration of the first dopants, such that the always-on PMOS transistor remains in an always-on state, in combination with the remaining limitations of claim 1.

In regards to claims 6, prior art fails to teach nor suggest a NAND circuit, comprising: a regular PMOS transistor and an always-off PMOS transistor connected in parallel to form a PULL-UP network (PUN); and a regular NMOS transistor and an always-on NMOS transistor connected in series to form a pull-down network (PDN), wherein the PUN and PDN are connected in series; and wherein the always-on NMOS transistor comprises:  38 a layer of third dopants at a third carrier concentration arranged inside the active region, wherein the third carrier concentration of the third dopants is higher than the second carrier concentration of the second dopants, such that the always-on NMOS transistor remains in an always-on state, in combination with the remaining limitations of claim 6.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LAURA M MENZ whose telephone number is (571)272-1697.  The examiner can normally be reached on Monday-Friday 7:00-3:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sue Purvis can be reached on 571-272-1236.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/LAURA M MENZ/Primary Examiner, Art Unit 2813                                                                                                                                                                                                        




3/13/21